DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 10/06/2022 are acknowledged.
Claims 1, 6, 8, 13-16, 20-22, 26-30, 34 and 43-44 are pending. 


3. Claims 1, 6, 8, 13-16, 20-22 and 26 are directed to an allowable product.  In response to applicant’s request, and pursuant to the procedures set forth in MPEP § 821.04(b), claims 27-30 and 43-44, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  

In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if claims directed to any of the rejoined inventions are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


4. Claim 34 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/10/2022.

Claim 34 has not been rejoined with the allowable product clams, because it does not include all the limitations of the patentable product, being broader in scope than the product claim on which it depends.  Specifically, claim 34 depends on claim 1 (via claim 27), which is directed to an anti-PD-1 antibody having the CDRs of HCVR of SEQ ID NO: 20 and LCVR of SEQ ID NO: 53.  Claim 34 recites a method which comprises a step of contacting a T with a combination of an anti-PD-1 antibody that competitively inhibits binding of PD-L1/L2 to PD-1, and an anti-PD-1 antibody that does not competitively inhibit binding of PD-L1/L2 to PD-1.  Accordingly, the method of claim 34 utilizes two distinct genera of anti-PD-1 antibodies defined by their contrasting functions, neither of which is equivalent in scope to the anti-PD-1 antibody of claim 1.

Claims 1, 6, 8, 13-16, 20-22, 26-30 and 43-44 are presently under consideration.



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 27 and 44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 27 is indefinite in the recitation of “a PD-1-mediated disease or disorder,” because the target patient population is not defined, and therefore the scope of conditions encompassed by the claim is unclear.

Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See MPEP 2173.05(q).

The specification provides a non-limiting description of PD-1-mediated diseases and disorders as “diseases and disorders in which the PD-1 signaling pathway plays a significant role” ([0011] of US 20200190187), and exemplifies such diseases and disorders as “adaptive immune resistance, in a patient who has cancer” [0018], of as cancer, inflammation, or an autoimmune disease [0122].  The description provided in the specification is itself indefinite, because the term “significant” is relative, and further because, as a skilled artisan would be aware, causation in medicine is an elusive concept which rarely can be unequivocally established.

(ii) Claim 44 is indefinite because of the inconsistency between the recited endpoint of the claimed method (increasing lymphocyte secretion of the recited cytokines) and the patient population (patients in need of increased T cell effector function).  While there may be an association between cytokine secretion and T cell effector function, the two types of phenomena are not equivalent, and so the relationship of the scope of outcomes and the patient population are unclear. 

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8. Claim 28 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not provide a sufficient enabling description of a method of treating a generically recited “immune disorder.”

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claim is directed to a method of “treating” an immune disorder, which requires that positive clinical outcomes be achieved with sufficient predictability.

One of skill in the art is aware that the immune system comprises a multitude of functions and processes, including innate and adaptive immunity, the latter encompassing humoral and cell-mediated immune responses, each being mediated by a variety of interactions between numerous types of cell in different tissues and organs.  Any of these processes, functions, cell types and organs can be affected by pathological conditions, in either positive or negative direction.  Immune disorders are an extremely broad category of diseases, encompassing conditions which differ from each other in etiology, affected organs or tissues, cellular and molecular mechanisms, and, consequently, treatment modalities.  A skilled artisan would readily recognize that a treatment suitable for a given immune disorder would be ineffective or counterindicated for other immune conditions.  Therefore, for a great majority of conditions encompassed by the recitation of “immune disorder” it is highly unlikely, or, at best, unpredictable, that the claimed method would be therapeutically effective.

In view of the unpredictability and low expectation of success, the required experimentation would entail an inordinate amount of trial and error.  Given the resource-intensive nature and the inherent risks of the required experimentation, a skilled artisan would reasonably conclude that it would be unnecessarily, and improperly, extensive and undue.


9. Claims 28, 43 and 44 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not provide a sufficient enabling description of: 
a method of treating cancer,
a method for increasing T cell effector function, or
a method for increasing lymphocyte secretion of the recited cytokines.

Claims 28, 43 and 44 directly or indirectly depend on claim 1.  The anti-PD-1 antibody recited in claim 1 can be PD-1 agonist or antagonist (claims 15 and 16).  A person of skill in the art would readily recognize that the effects of a PD-1 agonist would be the opposite to those recited in clams 28, 43 and 44, i.e. it would exacerbate cancer and suppress T cell effector function and cytokine secretion.

Therefore, an ordinary artisan would reasonably conclude that experimentation aimed at practicing the claimed methods as presently recited would almost certainly be unsuccessful and detrimental to human health, and as such unnecessary, improper, and undue.


10. Claims 1, 6, 8, 13-16, 20-22, 26 and 29-30 are allowable.



11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644